--------------------------------------------------------------------------------

Exhibit 10.1

STOCK OPTION AGREEMENT

ENERTOPIA CORP.

THIS AGREEMENT is entered into as of the 8th day of November, 2010 (the “Date of
Grant”)

BETWEEN:

ENERTOPIA CORP., a company incorporated pursuant to the laws of the State of
Nevada, of Suite 950 1130 West Pender, Vancouver, BC V6E 4A4
(the “Company”)

AND:

Randy Woods, #205 – 171 Commercial Drive, V1X 7W2
(the “Optionee”)

WHEREAS:

A. The Board of Directors of the Company (the “Board”) has approved and adopted
the 2010 Stock Option Plan (the “Plan”), pursuant to which the Board is
authorized to grant to employees and other selected persons stock options to
purchase common shares of the Company (the “Common Stock”);

B. The Plan provides for the granting of stock options that either (i) are
intended to qualify as “Incentive Stock Options” within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”), or (ii) do
not qualify under Section 422 of the Code (“Non-Qualified Stock Options”); and

C. The Board has authorized the grant to the Optionee of options to purchase a
total of 100,000 shares of Common Stock (the “Options”), which Options are
intended to be (select one):

[     ] Incentive Stock Options;
[ X ] Non Qualified Stock Options

NOW THEREFORE, the Company agrees to offer to the Optionee the option to
purchase, upon the terms and conditions set forth herein and in the Plan,
100,000 shares of Common Stock. Capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Plan.

1.

Exercise Price. The exercise price of the options shall be US $0.20 per share.


--------------------------------------------------------------------------------


2.

Limitation on the Number of Shares. If the Options granted hereby are Incentive
Stock Options, the number of shares which may be acquired upon exercise thereof
is subject to the limitations set forth in Section 5.1 of the Plan.

    3.

Vesting Schedule. The Options shall vest in accordance with Exhibit A.

    4.

Options not Transferable. The Options may not be transferred, assigned, pledged
or hypothecated in any manner (whether by operation of law or otherwise) other
than by will, by applicable laws of descent and distribution or, in the case of
a Non-Qualified Stock Option, pursuant to a qualified domestic relations order,
and shall not be subject to execution, attachment or similar process; provided,
however, that if the Options represent a Non- Qualified Stock Option, such
Option is transferable without payment of consideration to immediate family
members of the Optionee or to trusts or partnerships established exclusively for
the benefit of the Optionee and Optionee’s immediate family members. Upon any
attempt to transfer, pledge, hypothecate or otherwise dispose of any Option or
of any right or privilege conferred by the Plan contrary to the provisions
thereof, or upon the sale, levy or attachment or similar process upon the rights
and privileges conferred by the Plan, such Option shall thereupon terminate and
become null and void.

    5.

Investment Intent. By accepting the Options, the Optionee represents and agrees
that none of the shares of Common Stock purchased upon exercise of the Options
will be distributed in violation of applicable federal and state laws and
regulations. In addition, the Company may require, as a condition of exercising
the Options, that the Optionee execute an undertaking, in such a form as the
Company shall reasonably specify, that the Stock is being purchased only for
investment and without any then-present intention to sell or distribute such
shares.

    6.

Termination of Employment and Options. Vested Options shall terminate, to the
extent not previously exercised, upon the occurrence of the first of the
following events:

    (a)

Expiration. Five (5) years from the Date of Grant.

    (b)

Termination for Cause. The date of the first discovery by the Company of any
reason for the termination of an Optionee’s employment or contractual
relationship with the Company or any related company for cause (as determined in
the sole discretion of the Plan Administrator), and, if an Optionee’s employment
is suspended pending any investigation by the Company as to whether the
Optionee’s employment should be terminated for cause, the Optionee’s rights
under this Agreement and the Plan shall likewise be suspended during the period
of any such investigation.

    (c)

Termination Due to Death or Disability. The expiration of one (1) year from the
date of the death of the Optionee or cessation of an Optionee’s employment or
contractual relationship by reason of disability (as defined in Section 5.1(g)
of the Plan). If an Optionee’s employment or contractual relationship is
terminated by death, any Option held by the Optionee shall be exercisable only
by the person or persons to whom such Optionee’s rights under such Option shall
pass by the Optionee’s will or by the laws of descent and distribution.


--------------------------------------------------------------------------------


(d)

Termination for Any Other Reason. The expiration of ninety (90) days from the
date of an Optionee’s termination of employment or contractual relationship with
the Company or any Related Corporation for any reason whatsoever other than
termination of service as a director, cause, death or Disability (as defined in
Section 5.1(g) of the Plan). Each unvested Option granted pursuant hereto shall
terminate immediately upon termination of the Optionee’s employment or
contractual relationship with the Company for any reason whatsoever, including
Disability unless vesting is accelerated in accordance with Section 5.1(f) of
the Plan.

    7.

Stock. In the case of any stock split, stock dividend or like change in the
nature of shares of Stock covered by this Agreement, the number of shares and
exercise price shall be proportionately adjusted as set forth in Section 5.1(m)
of the Plan.

    8.

Exercise of Option. Options shall be exercisable, in full or in part, at any
time after vesting, until termination; provided, however, that any Optionee who
is subject to the reporting and liability provisions of Section 16 of the
Securities Exchange Act of 1934 with respect to the Common Stock shall be
precluded from selling or transferring any Common Stock or other security
underlying an Option during the six (6) months immediately following the grant
of that Option. If less than all of the shares included in the vested portion of
any Option are purchased, the remainder may be purchased at any subsequent time
prior to the expiration of the Option term. No portion of any Option for less
than fifty (50) shares (as adjusted pursuant to Section 5.1(m) of the Plan) may
be exercised; provided, that if the vested portion of any Option is less than
fifty (50) shares, it may be exercised with respect to all shares for which it
is vested. Only whole shares may be issued pursuant to an Option, and to the
extent that an Option covers less than one (1) share, it is unexercisable. Each
exercise of the Option shall be by means of delivery of a notice of election to
exercise (which may be in the form attached hereto as Exhibit B) to the
President of the Company at its principal executive office, specifying the
number of shares of Common Stock to be purchased and accompanied by payment in
cash by certified check or cashier’s check in the amount of the full exercise
price for the Common Stock to be purchased. In addition to payment in cash by
certified check or cashier’s check, an Optionee or transferee of an Option may
pay for all or any portion of the aggregate exercise price by complying with one
or more of the following alternatives:

    (a)

by delivering to the Company shares of Common Stock previously held by such
person, duly endorsed for transfer to the Company, or by the Company withholding
shares of Common Stock otherwise deliverable pursuant to exercise of the Option,
which shares of Common Stock received or withheld shall have a fair market value
at the date of exercise (as determined by the Plan Administrator) equal to the
aggregate purchase price to be paid by the Optionee upon such exercise; or

    (b)

by complying with any other payment mechanism approved by the Plan Administrator
at the time of exercise. It is a condition precedent to the issuance of shares
of Common Stock that the Optionee execute and/or deliver to the Company all
documents and withholding taxes required in accordance with Section 5.1 of the
Plan.


--------------------------------------------------------------------------------

    9.

Holding period for Incentive Stock Options. In order to obtain the tax treatment
provided for Incentive Stock Options by Section 422 of the Code, the shares of
Common Stock received upon exercising any Incentive Stock Options received
pursuant to this Agreement must be sold, if at all, after a date which is later
of two (2) years from the date of this agreement is entered into or one (1) year
from the date upon which the Options are exercised. The Optionee agrees to
report sales of shares prior to the above determined date to the Company within
one (1) business day after such sale is concluded. The Optionee also agrees to
pay to the Company, within five (5) business days after such sale is concluded,
the amount necessary for the Company to satisfy its withholding requirement
required by the Code in the manner specified in Section 5.1(l) of the Plan.
Nothing in this Section 9 is intended as a representation that Common Stock may
be sold without registration under state and federal securities laws or an
exemption therefrom or that such registration or exemption will be available at
any specified time.

   10.

Resale restrictions may apply. Any resale of the shares of Common Stock received
upon exercising any Options will be subject to resale restrictions contained in
the securities legislation applicable to the Optionee. The Optionee acknowledges
and agrees that the Optionee is solely responsible (and the Company is not in
any way responsible) for compliance with applicable resale restrictions.

   11.

Subject to 2010 Stock Option Plan. The terms of the Options are subject to the
provisions of the Plan, as the same may from time to time be amended, and any
inconsistencies between this Agreement and the Plan, as the same may be from
time to time amended, shall be governed by the provisions of the Plan, a copy of
which has been delivered to the Optionee, and which is available for inspection
at the principal offices of the Company.

   12.

Professional Advice. The acceptance of the Options and the sale of Common Stock
issued pursuant to the exercise of Options may have consequences under federal
and state tax and securities laws which may vary depending upon the individual
circumstances of the Optionee. Accordingly, the Optionee acknowledges that he or
she has been advised to consult his or her personal legal and tax advisor in
connection with this Agreement and his or her dealings with respect to Options.
Without limiting other matters to be considered with the assistance of the
Optionee’s professional advisors, the Optionee should consider: (a) whether upon
the exercise of Options, the Optionee will file an election with the Internal
Revenue Service pursuant to Section 83(b) of the Code and the implications of
alternative minimum tax pursuant to the Code; (b) the merits and risks of an
investment in the underlying shares of Common Stock; and (c) any resale
restrictions that might apply under applicable securities laws.


--------------------------------------------------------------------------------


13.

No Employment Relationship. Whether or not any Options are to be granted under
this Plan shall be exclusively within the discretion of the Plan Administrator,
and nothing contained in this Plan shall be construed as giving any person any
right to participate under this Plan. The grant of an Option shall in no way
constitute any form of agreement or understanding binding on the Company or any
Related Company, express or implied, that the Company or any Related Company
will employ or contract with an Optionee, for any length of time, nor shall it
interfere in any way with the Company’s or, where applicable, a Related
Company’s right to terminate Optionee’s employment at any time, which right is
hereby reserved.

   14.

Entire Agreement. This Agreement is the only agreement between the Optionee and
the Company with respect to the Options, and this Agreement and the Plan
supersede all prior and contemporaneous oral and written statements and
representations and contain the entire agreement between the parties with
respect to the Options.

   15.

Notices. Any notice required or permitted to be made or given hereunder shall be
mailed or delivered personally to the addresses set forth below, or as changed
from time to time by written notice to the other:

  

The Company:

Enertopia Corp.
Suite 950 1130 West Pender Street
Vancouver, BC V6E 4A4
Attention: President

With a copy to:

Clark Wilson LLP
800-885 West Georgia Street
Vancouver, British Columbia V6C 3H1
Attention: Conrad Nest

The Optionee:           ENERTOPIA CORP.


--------------------------------------------------------------------------------

Per:

Authorized Signatory

____________________________
[Randy Woods]

 

 

EXHIBIT A

TERMS OF THE OPTION

Name of the Optionee: Randy Woods     Date of Grant: November 8, 2010    

--------------------------------------------------------------------------------


Designation: Qualified Stock Options       1. Number of Options granted: 100,000
stock options       2. Purchase Price: $0.20 per share       3. Vesting Date:
100,000 options on November 8, 2010;       4. Expiration Date: November 8, 2015

 

EXHIBIT B

To:

Enertopia Corp.
Suite 950 1130 West Pender
Vancouver, BC V6E 4A4
Attention: President

Notice of Election to Exercise

--------------------------------------------------------------------------------

This Notice of Election to Exercise shall constitute proper notice pursuant to
Section 5.1(h) of Enertopia Corp.’s (the “Company”) 2010 Stock Option Plan (the
“Plan”) and Section 8 of that certain Stock Option Agreement (the “Agreement”)
dated as of the _______ day of __________________, 20___, between the Company
and the undersigned.

The undersigned hereby elects to exercise Optionee’s option to purchase
__________________shares of the common stock of the Company at a price of
US$0.20 per share, for aggregate consideration of US$__________, on the terms
and conditions set forth in the Agreement and the Plan. Such aggregate
consideration, in the form specified in Section 8 of the Agreement, accompanies
this notice.

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:

Registration Information:

 

Delivery Instructions:

           

Name to appear on certificates

 

Name

 

 

 

     

Address

 

Address

                       

 

 

Telephone Number

DATED at ____________________________________, the _______day of
_______________, 20___.

  (Name of Optionee – Please type or print)     (Signature and, if applicable,
Office)     (Address of Optionee)     (City, State, and Zip Code of Optionee)


--------------------------------------------------------------------------------